UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAMES BURNS,

 

 

 

Plaintiff,

 

-against- .
20 Civ. 6618 (GBD\(SDA)

TILEBAR LLC, SOHO STUDIO, LLC, SEA
SHEPHERD, CORP., and ELIEZER MECHLOVITZ,
individually,

Defendants.

GEORGE B. DANIELS, United States District Judge:
The June 10, 2021 status conference is cancelled, in light of this Court’s referral to

Magistrate Judge Aaron for General Pretrial.

Dated: New York, New York
June 2, 2021

SO ORDERED.

ORGS, DANIELS
hited States District Judge

 

 

 
